Case 16-66783-pmb      Doc 84
                           83   Filed 12/14/18 Entered 12/14/18 14:19:29
                                                                11:16:08      Desc Main
                                Document     Page 1 of 3


                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

   IN RE:                                   }      CHAPTER 13
                                            }
   WILLIAM F. MCADOO, III,                  }      CASE NO: 16-66783-PMB
                                            }
         DEBTOR.                            }


               CHAPTER 13 TRUSTEE’S RESPONSE TO
         DEBTOR’S MOTION TO EXCUSE DEFAULT AND SUSPEND
                           PAYMENTS

         COMES NOW MELISSA J. DAVEY, Standing Chapter 13 Trustee in the
   above styled case, and respectfully responds to the Debtor’s Motion to Excuse
   Default and Suspend Payments as follows:
                                           1.
         This case was filed on September 23, 2016, under Chapter 13, Title 11 of
   the United States Code and confirmed by the Court on April 27, 2017. The
   Debtor’s plan, as confirmed, provides for payments in the amount of $2,616.88 per
   month, a sixty (60) month applicable commitment period, and a one hundred
   percent (100%) dividend to be paid to unsecured creditors.


                                           2.
            On December 7, 2018, the Debtor filed a Motion to Excuse Default and
   Suspend Payments to excuse default in payments for two (2) months and suspend
   plan payments for three (3) months because debtor lost his job.
Case 16-66783-pmb     Doc 84
                          83   Filed 12/14/18 Entered 12/14/18 14:19:29
                                                               11:16:08        Desc Main
                               Document     Page 2 of 3


                                           3.
          No documents have been provided in support of the Motion. Additionally,
   Debtor’s Motion may not have been brought in good faith as it indicates he is the
   cause of the loss of his source of income. Also, a five (5) month period without
   payments going to creditors would appear to be excessive at this time.


          WHEREFORE, for the foregoing reasons, the Chapter 13 Trustee
   respectfully requests that this Court deny the Debtor’s Motion to Excuse Default
   and Suspend Payments and for such other and further relief as this Court deems
   just and proper.


   This 14th day of December 2018.


                                     Respectfully submitted,

                                     ___/s/_____________________________
                                     Jason L. Rogers, GA Bar No. 142575
                                     Attorney for the Chapter 13 Trustee
                                     260 Peachtree Street, Suite 200
                                     Atlanta, GA 30303
                                     678-510-1444
Case 16-66783-pmb     Doc 84
                          83    Filed 12/14/18 Entered 12/14/18 14:19:29
                                                                11:16:08    Desc Main
                                Document     Page 3 of 3


   16-66783-PMB

                             CERTIFICATE OF SERVICE

         This is to certify that I have this day served:

   DEBTOR:

         William Frank McAdoo, III
         1905 Nantucket Drive
         Woodstock, GA 30189

   ATTORNEY FOR DEBTOR:

         Law Offices of Edwards & Johnson, LLC
         Suite C
         270 E.Main Street
         Canton, GA 30114

   with a copy of the foregoing Chapter 13 Trustee’s Response to Debtor’s Motion to
   Excuse Default and Suspend Payments by depositing in the United States Mail a
   copy of the same in a properly addressed envelope with adequate postage thereon.

   This 14th day of December 2018.




                               /s/_________________________________
                               Jason L. Rogers,
                               Attorney for the Chapter 13 Trustee
                               260 Peachtree Street, Suite 200
                               Atlanta, GA 30303
                               678-510-1444
